YM,,E@

UNITED STATES DISTRICT CoURT jAN 9 9 2919

FoR THE DISTRICT oF CoLUMBIA Clerk. u.S- Dlsfrict & Bankrupwy

Courts for the District of Co|umb|a
wILLIAM LEE GRANT 11, )
Plaimif_f, §

v. § Civil Action NO. 18-3049 (uNA)
JAMES MATTIS, §
Defendant. §
MEMoRANDUM oPINIoN

 

“'[A] complaint, containing as it does both factual allegations and legal conclusions, is
frivolous where it lacks an arguable basis either in law or in fact.” Nez`tzke v. Williams, 490 U.S.
319, 325 (1989); see Brandon v. Distrz`ct of Columbia Ba'. of Parole, 734 F.Zd 56, 59 (D.C. Cir.
1984). A complaint lacks an arguable basis in fact when “the facts alleged are clearly baseless, a
category encompassing allegations that are fanciful, fantastic,l and delusional.” Denton v.
Hernandez, 504 U.S. 25, 33 (1992). Ba_sed on its review of the instant complaint and the
allegations set forth therein, the Court deems the instant complaint subject to dismissal as
frivolous.

The Court will grant plaintiffs application to proceed in forma pauperis and will dismiss
the complaint as frivolous pursuant to 28 U.S.C. § l915(e)(2)(B)(i). An Order consistent with

this Memorandum Opinion is issued separately.

DATE;January K/ ,2019 l M

United States District Judge

